Exhibit 10.4

 

 

DATA CENTER SERVICES AGREEMENT

between

AUTOMATIC DATA PROCESSING, INC.

and

CDK GLOBAL HOLDINGS, LLC

Dated as of September 29, 2014

 

 



--------------------------------------------------------------------------------

DATA CENTER SERVICES AGREEMENT

This DATA CENTER SERVICES AGREEMENT (this “Agreement”), dated as of September
29, 2014, is between Automatic Data Processing, Inc., a Delaware corporation
(“ADP”), and CDK Global Holdings, LLC, a Delaware limited liability company. ADP
and Dealer shall be separately referred to herein as a “Party” and together as
the “Parties.”

WHEREAS, the Board of Directors of ADP has determined that it is in the best
interests of ADP to separate the Dealer Business (as defined below) and the ADP
Business (as defined below) into two independent public companies (the
“Separation”), in order to provide greater flexibility for the management,
capital requirements and growth of the Dealer Business and to allow ADP to focus
its time and resources on the development and growth of the ADP Business;

WHEREAS, ADP and Dealer have entered into a Separation and Distribution
Agreement, dated as of September 29, 2014 (as the same may be amended,
supplemented, restated and/or modified from time to time, the “Separation
Agreement”), in order to carry out, effect and consummate the Separation
(including the distribution, by dividend, to ADP stockholders of the capital
stock of Dealer (or its successor), as more fully described in the Separation
Agreement (the “Distribution”)); and

WHEREAS, the Separation Agreement requires that Dealer and ADP enter into this
Agreement to properly document the data center services to be provided by ADP
(as defined below) to the Dealer Group.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements entered into herein and in the Separation Agreement,
and intending to be legally bound hereby, ADP and Dealer agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For all purposes of this Agreement:

“Action” means any claim, demand, action, cause of action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

“ADP” has the meaning assigned to such term in the Preamble hereto.

“ADP Business” means all businesses and operations of the ADP Group, other than
the Dealer Business.

“ADP Group” means ADP and each Person that will be a direct or indirect
Subsidiary of ADP immediately after the Distribution and each Person that is or
becomes a member of the ADP Group after the Distribution, including any Person
that is or was merged into ADP or any such direct or indirect Subsidiary, and
each other Person that would have been included in the ADP Group in connection
with the Restructuring but for the delayed transfers required by Section 2.3(b)
of the Separation Agreement.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the Preamble hereto, as
such Agreement is amended, restated, supplemented or otherwise modified from
time to time.

“Ancillary Agreements” has the meaning assigned to such term in the Separation
Agreement.

“Business” means the Dealer Business and/or the ADP Business, as the context
requires.

“Business Day(s)” means any day other than a Saturday, Sunday or national
holiday.

“Data Centers” means ADP’s DC1, DC2 and Elk Grove data centers as further
described in the Supplements attached hereto.

“Data Center Technology” means the hardware, equipment, technology, software,
data, infrastructure and intellectual property that is related to, located in or
used in connection with the Data Centers as further described on the Supplements
attached hereto.

“Dealer” means, prior to the LLC Conversion, CDK Global Holdings LLC, a Delaware
limited liability company whose sole member is ADP and, immediately after the
LLC Conversion, CDK Global, Inc., a Delaware corporation.

“Dealer Business” means the business and operations conducted by the Dealer
Group from time to time, whether prior to, at or after the Effective Time,
including, without duplication, (i) the Dealer Services Business (as defined in
the Separation Agreement) conducted by ADP prior to the Restructuring (including
with respect to any terminated, divested or discontinued business or operations
of the Dealer Group), (ii) the Dealer Services Business conducted by ADP prior
to any previous internal restructurings of ADP relating to the Dealer Services
Business and (iii) the business and operations conducted by the Dealer Group, as
more fully described in the Information Statement (as defined in the Separation
Agreement).

“Dealer Group” means Dealer and each Person that will be a direct or indirect
Subsidiary of Dealer immediately prior to the Distribution (but after giving
effect to the Restructuring) and each Person that is or becomes a member of the
Dealer Group after the Distribution, including any Person that is or was merged
into Dealer or any such direct or indirect Subsidiary, and each other Person
that would have been included in the Dealer Group in connection with the
Restructuring but for the delayed transfers required by Section 2.3(b) of the
Separation Agreement.

“Dispute Escalation Notice” has the meaning assigned to such term in
Section 7.2.

“Distribution” has the meaning assigned to such term in the Recitals hereto.

“Distribution Date” means the date on which the Distribution shall be effected,
such date to be determined by, or under the authority of, the Board of Directors
of ADP in its sole and absolute discretion.

“Effective Time” means the time at which the Distribution occurs on the
Distribution Date.

“Fees” has the meaning assigned to such term in Section 3.1.

“Force Majeure” has the meaning assigned to such term in Section 7.16.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NASDAQ Global Select Market.

“Group” means the ADP Group and/or the Dealer Group, as the context requires.

“Indemnified Party” has the meaning assigned to such term in Section 6.1.

 

-2-



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning assigned to such term in Section 6.1.

“Information” means all information of either the ADP Group or the Dealer Group,
as the context requires, whether or not patentable or copyrightable, in written,
oral, electronic or other tangible or intangible forms, stored in any medium,
including non-public financial information, studies, reports, records, books,
accountants’ work papers, contracts, instruments, surveys, discoveries, ideas,
concepts, know-how, techniques, designs, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts, data, computer data, disks,
diskettes, tapes, computer programs or other software, marketing plans, customer
data, communications by or to attorneys, memos and other materials prepared by
attorneys and accountants or under their direction (including attorney work
product), and other technical, financial, legal, employee or business
information or data.

“Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.

“LLC Conversion” has the meaning assigned to such term in the Separation
Agreement.

“Losses” has the meaning assigned to such term in Section 6.1.

“Parties” has the meaning assigned to such term in the Preamble hereto.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Restructuring” has the meaning assigned to such term in the Separation
Agreement.

“Restructuring Documents” has the meaning assigned such term in the Separation
Agreement.

“Separation” has the meaning assigned to such term in the Recitals hereto.

“Separation Agreement” has the meaning assigned to such term in the Recitals
hereto.

“Service Recipient” means any member of the Dealer Group or its permitted
assignees under the Separation Agreement and all legal entities owned by Dealer
immediately after the Distribution.

“Services” has the meaning assigned to such term in Section 2.1.

“Subsidiary” means, with respect to any Person, any other Person of which such
first Person (either alone or through or together with any other Subsidiary of
such first Person) owns, directly or indirectly, a majority of the stock or
other equity interests the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Supplement 1” means the Co-Location Services Supplement attached hereto,
together with all related schedules, attachments and exhibits.

“Supplement 2” means the Platform as a Service (PFW) Supplement attached hereto,
together with all related schedules, attachments and exhibits.

“Supplement Term” means, for each Supplement, the applicable Services term as
set forth therein.

“Supplements” means Supplement 1 and Supplement 2 attached hereto, together with
all related schedules, attachments and exhibits.

“Term” has the meaning assigned to such term in Section 4.1(a).

 

-3-



--------------------------------------------------------------------------------

“Third Party Service Providers” shall mean third parties which are or will be
engaged by ADP or its Affiliates to assist in the delivery of its obligations
under this Agreement.

“Transition” means the transition of the Services from ADP to the Dealer Group
or Dealer’s own third party service providers.

Section 1.2 General Interpretive Principles. (i) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires, (ii) the words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph and Schedule are references to the Articles, Sections, paragraphs and
Schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified, (iv) any reference
to any federal, state, local or non-U.S. statute or Law shall be deemed to also
refer to all rules and regulations promulgated thereunder, in each case as
amended from time to time, unless the context otherwise requires and
(v) references to a Person also refer to its predecessors and permitted
successors and assigns.

ARTICLE II

SERVICES

Section 2.1 Provision of Services.

(a) Commencing on the Distribution Date and continuing throughout the Term, ADP
shall provide to the Dealer Group the services set forth on the Supplements
attached hereto (collectively, the “Services”) upon the terms and conditions set
forth herein and in the applicable Supplement. Unless specifically set forth
elsewhere herein to the contrary, this Agreement does not apply to the services
to be provided by ADP Group to Dealer Group pursuant to any Ancillary
Agreements. If, after the execution of this Agreement, the Parties reasonably
determine that a service (i) that was provided by the ADP Group to the Dealer
Group prior to the Distribution Date and (ii) such service is reasonably
necessary to the conduct the Services after the Distribution Date, was
unintentionally omitted from the Supplements, then ADP shall provide such
additional service (with such service becoming a Service for purposes of this
Agreement), it being agreed by the Parties that the charges for such additional
Services shall be their actual cost to ADP if provided by a third party or at
the hourly rate set forth in the applicable Supplement.

(b) Disaster recovery services as specified in the applicable Supplement.

(c) For avoidance of doubt, the Parties acknowledge and agree that this
Agreement is non-exclusive. Dealer shall not be prohibited by this Agreement
from obtaining services during the Term that are identical or substantially
similar to (or in lieu of) the Services from sources other than ADP. For
avoidance of doubt, (i) Dealer may only utilize ADP-approved third parties to
provide any such services at any of the Data Centers and any such services must
be coordinated with and approved in advance by ADP, and (ii) there will be no
reduction in the Fees in the event that Dealer utilizes a third party to provide
any of the Services.

(d) ADP shall, and shall cause any Third Party performing Services to, perform
the Services: (i) at least at the same level of accuracy, quality, completeness,
timeliness, responsiveness and professionalism as was provided prior to the
Distribution (except to the extent otherwise provided in a Supplement). ADP will
provide anti-virus protection for the Services to the extent specified in the
applicable Supplement. ADP shall promptly and prospectively correct any errors
or omissions in any of the Services of which it becomes aware.

(e) All Third Party Service Providers of ADP with access to Dealer Confidential
Information must agree to be bound by a non-disclosure agreement with ADP that
includes protection for Dealer Confidential Information consistent with the
obligations under this Agreement. ADP will be liable for actions/omissions of
Third Party Services Providers to the same degree as it would have been under
the Agreement if ADP itself had so acted or failed to act. Any Third Party
Service Provider engaged by ADP in support of the

 

-4-



--------------------------------------------------------------------------------

Services after the Effective Date shall be subject to the same level of due
diligence and background inquiries that ADP applies to the selection of Third
Party Service Providers engaged by ADP for provisions of services similar to the
Services to ADP itself. ADP shall, subject to resource availability, provide
Dealer Group with reasonable assistance, at no additional charge or expense
(other than any amounts in addition to the Fees required to be paid to Third
Party Service Providers by ADP in connection with such assistance, which amounts
shall be the sole responsibility of Dealer), in the Transition of the Services
described in Supplement 2 hereto to a third party provider upon Dealer’s
request.

Section 2.2 Use of Data Center Services. Dealer Group shall use the Services
(i) for substantially the same purpose and in substantially the same manner as
the Dealer Business used such Services prior to the Distribution, and/or
(ii) for the purpose of separating and migrating the Dealer Business from the
ADP Business. Subject to the foregoing sentence, Dealer Group shall not resell
any Services to any Person whatsoever or otherwise permit the use of the
Services by any Person in any way other than in connection with the conduct of
the Dealer Business in the ordinary course consistent with past practice. In no
event shall the scope of any Service required to be performed hereunder exceed
what is described in this Agreement unless ADP shall otherwise agree in writing
in its sole discretion.

Section 2.3 Technology. ADP hereby grants to Dealer Group, during the term of
this Agreement, a non-exclusive license to use or access, as the case may be,
the Data Center Technology, but solely to the extent necessary for the Dealer
Group to receive and utilize the Services to execute the types of transactions
and business contemplated by this Agreement.

Section 2.4 Cooperation. Dealer Group shall make available on a timely basis to
ADP Group all information, materials, networks and information technology
systems reasonably requested by ADP Group to enable ADP to provide the
applicable Services hereunder. Dealer Group shall cooperate with ADP Group and
any Third Party Service Provider as is necessary to allow ADP to provide the
Services to Dealer Group.

Section 2.5 Team Leaders. The Parties shall each designate an individual that
will serve as such Party’s primary point of contact with respect to the Services
(each, a “Team Leader”). Each of ADP and Dealer may change its Team Leader from
time to time by written notice to the other Party.

Section 2.6 Ownership of Intellectual Property.

(a) The Parties acknowledge and agree that as between ADP and Dealer, ADP is the
exclusive owner of all right, title and interest in and to any and all
intellectual property and other proprietary rights provided, created, or
developed by ADP, its Affiliates or Third Party Service Providers in connection
with the Services provided hereunder (including the Data Center Technology). As
such, ADP has the sole right, in its sole discretion, to authorize the use,
reproduction, distribution, disclosure, publication and access to such
intellectual property and Data Center Technology.

(b) The Parties acknowledge and agree that, as between the Parties, all of
Dealer Group’s systems, business methods, names, logos, Confidential
Information, data, software, proprietary code, scripts and related documentation
used to provide the Services (including that which has been developed by the
Dealer Group for the Dealer Group and used prior to the Distribution in
connection with the Dealer Business and has been installed or implemented at the
Data Center for ADP to operate on Dealer’s behalf), is and shall be the
exclusive property of Dealer (“Dealer Information”). To the extent that
ownership of any Dealer Information does not by law automatically vest in
Dealer, ADP assigns to Dealer, now or upon its creation, without further
consideration, all rights, title and interest in such Dealer Information,
including any copyright, trademark, service mark, trade secret, and other
proprietary right relating thereto.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

FEES; PAYMENT

Section 3.1 Fees and Expenses. Dealer shall pay ADP the fees as set forth on the
Supplements, (the “Fees”).

Section 3.2 Payment.

(a) ADP Group shall provide to Dealer each month an itemized statement (an
“Invoice”) for the Services performed during the preceding month. All amounts
due under the Invoice shall be paid in full by Dealer within thirty (30) days of
receipt of an Invoice from ADP, unless Dealer in good faith disputes the amount
of Fees contained in any such invoice, as provided in Section 3.2(b) below. Any
payments due under this Section 3.2 that are not timely paid by Dealer shall be
subject to late charges of 1.5% for each month or portion thereof that such
payment is overdue.

(b) If Dealer, in good faith, disputes any Fees, it shall promptly submit to ADP
written notice of such dispute specifying in reasonable detail the basis for
such dispute and may withhold from its payment of the relevant Invoice only such
disputed amounts (except for applicable taxes on the disputed amounts), subject
to resolution in accordance with Section 7.2.

Section 3.3 Taxes. In addition to the fees and other amounts payable by Dealer
to ADP under this Agreement, Dealer shall pay any applicable taxes or
assessments, including without limitation any sales, use or excise taxes, that
may be levied or assessed by any government or other taxing authority in
connection with the provision of the Services, or any receipts therefor, other
than federal, state or local income taxes (including both regular and
alternative minimum taxes) or other federal, state or local taxes based upon
ADP’s taxable income, alternative taxable income or net income.

Section 3.4 No Set-off. Dealer’s obligation to pay fees or make any other
required payments under this Agreement shall not be subject to any right of
offset, set-off, deduction or counterclaim, however arising, including, without
limitation, pursuant to any claims under the Separation Agreement or the
Ancillary Agreements.

ARTICLE IV

TERM AND TERMINATION

Section 4.1 Term. The term of this Agreement shall commence on the Distribution
Date and end on the date that the last Supplement Term expires, unless earlier
terminated in accordance with Section 4.2 below (the “Term”); provided, however,
that notwithstanding anything contained herein or in any Supplement to the
contrary, each outstanding Supplement shall terminate immediately upon the
termination of this Agreement.

Section 4.2 Termination by Dealer or ADP. This Agreement or any Supplement may
be terminated as follows:

(a) except as otherwise provided by Law, by either Dealer or ADP at any time
upon written notice to the other Party, if (i) the other Party is adjudicated as
bankrupt, (ii) any insolvency, bankruptcy or reorganization proceeding is
commenced by the other Party under any insolvency, bankruptcy or reorganization
act, (iii) any action is taken by others against the other Party under any
insolvency, bankruptcy or reorganization act and such Party fails to have such
proceeding stayed or vacated within ninety (90) days or (iv) if the other Party
makes an assignment for the benefit of creditors, or a receiver is appointed for
the other Party which is not discharged within thirty (30) days after the
appointment of the receiver;

 

-6-



--------------------------------------------------------------------------------

(b) by ADP at any time upon written notice to Dealer, if Dealer fails to pay the
amount of any undisputed Fees payable by it in accordance with Article III
hereof and such failure is not cured within ninety (90) days after written
notice from ADP or its applicable Affiliate; or

(c) by Dealer at the end of any calendar month, with respect to any or all of
the Services provided to it hereunder; provided, that Dealer shall give ADP not
less than fifteen (15) Business Days prior written notice specifying the date
that such termination is to be effective (or such shorter notice as may be
agreed upon by Dealer and ADP.

Section 4.3 Effect of Termination. In the event this Agreement is validly
terminated as provided herein, each of the Parties shall be relieved of its
duties and obligations arising hereunder after the date of such termination;
provided, however, that (i) the provisions set forth in Articles V and VI hereof
shall survive any termination of this Agreement and (ii) such termination in and
of itself shall not relieve a Party of liability for a breach prior to the date
of such termination. For the avoidance of doubt, in the event of any termination
of this Agreement or any Supplement, Dealer shall pay ADP for all applicable
Services provided through the effective date of such termination on a pro rata
basis.

ARTICLE V

DATA SECURITY; CONFIDENTIALITY; REPORTS

Section 5.1 Data Protection and Security

(a) Dealer Information shall be and remain, as between the Parties, the property
of Dealer. ADP shall not possess or assert any lien or other right against or to
Dealer Information. No Dealer Information, or any part thereof, shall be sold,
assigned, leased or otherwise disposed of to third parties by ADP or
commercially exploited by or on behalf of ADP.

(b) Upon the termination or expiration of this Agreement for any reason
(including termination for cause) or, with respect to any particular Dealer
Information, on such earlier date that such information shall no longer be
required by ADP in order to render the Services hereunder, Dealer Information
(including copies thereof): (i) shall be promptly returned to Dealer by ADP in a
form reasonably requested by Dealer, provided that Dealer has given prior
approval to any reasonable costs associated with the conversion of Dealer
Information from the form maintained by ADP; or (ii) if Dealer so elects, shall
be destroyed by ADP.

(c) Dealer Information shall not be utilized by ADP for any purpose other than
that of rendering the Services under this Agreement.

Section 5.2 Safeguarding Dealer Data

(a) ADP shall maintain physical security at each of the Data Centers at a level
commensurate with its certification level (e.g., Tier IV). Logical security for
the equipment and systems for which ADP provides Services shall be as set forth
in the applicable Supplement. ADP will promptly inform Dealer of any material
changes in the security methods employed by ADP to safeguard Dealer Information,
unless the change would have a material and adverse impact on Dealer or its
clients, in which case the consent of Dealer will be required.

(b) ADP Personnel shall not attempt to access, or grant access to, any Dealer
Information which they are not permitted to access under this Agreement. If ADP
becomes aware that any such access is attained (or is reasonably suspected) ADP
shall promptly report such incident to Dealer, describe in reasonable detail the
accessed Dealer Information (to the extent ADP is able to identify such Dealer
Information), and if feasible, return to Dealer any copied or removed Dealer
Information.

Section 5.3 Confidentiality.

(a) General. Each Party acknowledges (i) that such Party has in its possession
and, in connection with this Agreement, the Separation Agreement and the
Ancillary Agreements such Party will receive,

 

-7-



--------------------------------------------------------------------------------

Information of the other Party that is not available to the general public, and
(ii) that such Information may constitute, contain or include material
non-public Information of the other Party. Subject to Section 5.3(c) below, as
of the Distribution Date, ADP, on behalf of itself and each of its Affiliates,
and Dealer, on behalf of itself and each of its Affiliates, agrees to hold, and
to cause its and their respective directors, officers, employees, agents, third
party contractors, vendors, accountants, counsel and other advisors and
representatives to hold, in strict confidence, with at least the same degree of
care that such Party applies to its own confidential and proprietary Information
pursuant to its applicable policies and procedures in effect as of the
Distribution Date, all Information concerning the other Party (or its Business)
and such other Party’s Affiliates (or their respective Business) that is either
in its possession (including Information in its possession prior to the
Distribution Date) or furnished by the other Party or the other Party’s
Affiliates or their respective directors, officers, employees, agents, third
party contractors, vendors, accountants, counsel and other advisors and
representatives at any time pursuant to this Agreement, the Separation Agreement
and the Ancillary Agreements, and will not use such Information other than for
such purposes as may be expressly permitted hereunder, except, in each case, to
the extent that such Information:

(i) is or becomes available to the general public, other than as a result of a
disclosure by such Party or its Affiliates or any of their respective directors,
officers, employees, agents, third party contractors, vendors, accountants,
counsel and other advisors and representatives in breach of this Agreement;

(ii) was available to such Party or its Affiliates, or becomes available to such
Party or its Affiliates, on a non-confidential basis from a source other than
the other Party hereto, provided, that, the source of such Information was not
bound by a confidentiality obligation with respect to such Information, or
otherwise prohibited from transmitting the Information to such Party or its
Affiliates by a contractual, legal or fiduciary obligation; or

(iii) is independently generated by such Party without use of or reference to
any proprietary or confidential Information of the other Party.

(b) No Disclosure, Compliance with Law, Return or Destruction. Each Party agrees
not to release or disclose, or permit to be released or disclosed, any
Information with respect to the other Party to any other Person, except its and
its Affiliates’ respective directors, officers, employees, agents, third party
contractors, vendors, accountants, counsel, lenders and other advisors and
representatives who need to know such Information in connection with this
Agreement, the Separation Agreement or the Ancillary Agreements or for valid
business reasons relating thereto, and except in compliance with Section 5.3
below. Each Party shall advise its and its Affiliates’ respective directors,
officers, employees, agents, third party contractors, vendors, accountants,
counsel, lenders and other advisors and representatives who have been provided
with such Information of such Party’s confidentiality obligations hereunder and
that such Information may constitute, contain or include material non-public
Information of the other Party. Each Party shall, and shall cause its and its
Affiliates’ respective directors, officers, employees, agents, third party
contractors, vendors, accountants, counsel, lenders and other advisors and
representatives who have been provided with such Information to use such
Information only in accordance with (i) the terms of this Agreement, the
Separation Agreement or the Ancillary Agreements and (ii) applicable Law
(including federal and state securities Laws). Each Party shall promptly, after
receiving a written request of the other Party, return to the other Party all
such Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other Party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon), as directed by the other Party; provided, however,
that in no event shall either Party be required to destroy any hardware that
includes Information if such Information is only accessible to highly skilled
computer experts and cannot otherwise be deleted or destroyed without undue cost
or effort (provided that such Information will remain subject to the
confidentiality protection provisions herein).

(c) Protective Arrangements. Notwithstanding anything herein to the contrary, in
the event that either Party or any of its directors, officers, employees,
agents, third party contractors, vendors, accountants, counsel, lenders or other
advisors or representatives either determines on the advice of its counsel that
it is required to disclose any Information pursuant to applicable Law or the
rules or regulations of a Governmental Authority or receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Information of the other Party that is subject to the confidentiality provisions
hereof, such Party shall, if possible, notify the other Party prior to
disclosing or providing such Information and shall cooperate at the expense of
the other Party in

 

-8-



--------------------------------------------------------------------------------

seeking any reasonable protective arrangements requested by such other Party. In
the event that a protective arrangement is not obtained, the Party that received
such request (i) may thereafter disclose or provide such Information to the
extent required by such Law (as so advised by counsel) or by lawful process or
such Governmental Authority, without liability therefor and (ii) shall exercise
its commercially reasonable efforts to have confidential treatment accorded any
such Information so furnished.

(d) Survival. The obligations of confidentiality in this Article V shall remain
in effect during the Term and thereafter.

Section 5.4 Reports. ADP will provide any standard audit reports it obtains for
the Data Centers to Dealer. These reports will be will be prepared by a
nationally recognized public accounting firm which will be chosen by ADP. These
standard reports will be provided to Dealer free of charge and copies thereof
may be provided to Dealer clients. In the event that any such report contains
a qualified opinion, ADP will consult with Dealer to review the control
deficiencies that gave rise to the qualified opinion and ADP, in its sole
discretion, may implement appropriate actions to remedy any such control
deficiencies.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification for Third Party Claims.

(a) From and after the Distribution Date, ADP, on the one hand, and Dealer, on
the other hand (as applicable, an “Indemnifying Party”), shall indemnify the
other Party, the other Party’s Affiliates and their respective officers,
directors and employees (each, an “Indemnified Party”), against and hold them
harmless from any and all liabilities, losses, damages, claims, costs, expenses,
interest, awards, judgments and penalties (including reasonable fees for outside
counsel, accountants and other outside consultants) (collectively, “Losses”)
suffered or incurred by the Indemnified Party in connection with a third party
claim against such Indemnified Party, to the extent such Losses result from
(1) an actual or alleged breach of this Agreement by the Indemnifying Party,
(2) any actual or alleged infringement, violation or misappropriation of the
intellectual property rights of any third person by the Indemnifying Party, or
(3) the gross negligence or willful misconduct of the Indemnifying Party in the
performance of its obligations hereunder, (4) death, personal injury, or bodily
injury negligently or intentionally caused by the Indemnifying Party, or
(5) damage to tangible/physical property caused by the grossly negligent or
willful misconduct of the Indemnifying Party; provided, however, that the
Indemnifying Party shall not be deemed to have breached the Agreement, or been
grossly negligent or to have engaged in willful misconduct, to the extent that
Losses arise as a result of information provided by or on behalf of the
Indemnified Party to the Indemnifying Party or any actions taken or omitted to
be taken by the Indemnifying Party upon the written direction or instruction of
the Indemnified Party. For avoidance of doubt, this Article VI applies solely to
the specific matters and activities covered by this Agreement (and not to
matters specifically covered by the Separation Agreement or the other Ancillary
Agreements). The infringement indemnity set forth in subsection (1) above will
not apply and ADP will not be liable for any damages assessed in any cause of
action to the extent resulting from (i) any change, or enhancement in Services
or Data Center Technology made by Dealer, and Service Recipient or any third
party, (ii) Dealer’s use of the Services or Dealer Technology except as
permitted under this Agreement or in combination with any hardware, software or
other materials not expressly authorized by ADP, or (iii) ADP’s use in
connection with the Services of Dealer Information.

(b) The amount of any Losses payable under Section 6.1(a) by the Indemnifying
Party shall be net of any amounts actually recovered by the Indemnified Party
from any other Person alleged to be responsible therefor. If the Indemnified
Party receives any amounts from any other Person alleged to be responsible for
any Losses subsequent to an indemnification payment by the Indemnifying Party,
then the Indemnified Party shall promptly reimburse the Indemnifying Party for
the amount actually paid by the Indemnifying Party to the Indemnified Party in
respect of such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by the Indemnified Party in
collecting such amount.

 

-9-



--------------------------------------------------------------------------------

Section 6.2 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by any Person who is not a member of the ADP Group or the Dealer Group
of any claim, or of the commencement by any such Person of any Action, with
respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnified Party pursuant to Section 6.1 of this
Agreement (collectively, a “Third Party Claim”), such Indemnified Party shall
give such Indemnifying Party prompt written notice thereof and, in any event,
within ten (10) days after such Indemnified Party received notice of such Third
Party Claim. Any such notice shall describe the Third Party Claim in reasonable
detail, including, if known, the amount of the liability for which
indemnification may be available. Notwithstanding the foregoing, the failure of
any Indemnified Party or other Person to give notice as provided in this
Section 6.2(a) shall not relieve the related Indemnifying Party of its
obligations under this Article V, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect (but is not required) to assume the defense
of and defend, at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party in accordance with Section 6.2(a)
(or sooner, if the nature of such Third Party Claim so requires), the
Indemnifying Party shall notify the Indemnified Party of its election whether
the Indemnifying Party will assume control of the defense of such Third Party
Claim, which election shall specify any reservations or exceptions. If, in such
notice, the Indemnifying Party elects to assume the defense of a Third Party
Claim, the Indemnified Party shall have the right to employ separate counsel and
to participate in (but not control) the defense, compromise, or settlement
thereof, but the fees and expenses of such counsel shall be the expense solely
of such Indemnified Party.

(c) If, in such notice, an Indemnifying Party elects not to assume
responsibility for defending a Third Party Claim, or fails to notify an
Indemnified Party of its election as provided in Section 6.2(b), such
Indemnified Party may defend such Third Party Claim at the cost and expense of
the Indemnifying Party (subject to the terms and conditions of this Agreement).

(d) The Indemnifying Party shall not have the right to compromise or settle a
Third Party Claim the defense of which it shall have assumed pursuant to
Section 6.2(b) except with the consent of the Indemnified Party (such consent
not to be unreasonably withheld, delayed or conditioned). Any such settlement or
compromise made or caused to be made of a Third Party Claim in accordance with
this Article V shall be binding on the Indemnified Party in the same manner as
if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise. For the avoidance
of doubt, the Indemnified Party’s failure to consent to any such settlement or
compromise shall be deemed unreasonable if such settlement or compromise
(1) provides for an unconditional release of the Indemnified Party from
liability with respect to such Third Party Claim and (2) does not require the
Indemnified Party to make any payment that is not fully indemnified under this
Agreement or to be subject to any non-monetary remedy. If the Indemnified Party
unreasonably withholds a consent required by this Section 6.2(d) to the terms of
a compromise or settlement of a Third Party Claim proposed to the Indemnified
Party by the Indemnifying Party, the Indemnifying Party’s obligation to
indemnify the Indemnified Party for such Third Party Claim (if applicable) shall
not exceed the total amount that had been proposed in such compromise or
settlement offer plus the amount of all expenses incurred by the Indemnified
Party with respect to such Third Party Claim through the date on which such
consent was requested.

(e) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.

(f) All amounts required to be paid pursuant to this Article VI shall be paid
promptly in immediately available funds by wire transfer to a bank account
designated by the Indemnified Party.

 

-10-



--------------------------------------------------------------------------------

Section 6.3 Limitation on Damages.

(a) Direct Damages. Other than as expressly specified in this Section 6.3(a),
ADP’s liability for direct damages under any circumstances for claims of any
type or character arising from or related to the Agreement or the Services will
be limited in the aggregate to an amount equal to the Fees for the Service
giving rise to the claim paid by Dealer to ADP during the twelve (12) months
immediately prior to the event giving rise to the claim; provided that for
damages arising as a direct result of ADP’s breach of its security and/or
confidentiality obligations as expressly set forth in Section 5.1 (Data
Protection and Security), Section 5.2 Safeguarding Dealer Data) and/or
Section 5.3 (Confidentiality), ADP’s liability shall be limited, in the
aggregate, to a separate amount equal to the Fees for the Service giving rise to
the claim paid by Dealer to ADP during the twelve (12) months immediately prior
to the event giving rise to the claim. For the avoidance of doubt, the foregoing
creates two separate and distinct sums describing ADP’s aggregate liability
limits. The foregoing limitation on direct damages shall not apply to (I) ADP’s
indemnification obligations under Section 6.1(a)(2) (IP Infringement), 6.1(a)(3)
(Gross Negligence and Willful Misconduct), 6.1(a)(4) (Personal Injury), and
Section 6.1(a)(5) (Tangible Property Damage), (II) a Party’s gross negligence or
willful misconduct (including any damage to tangible property of a Party caused
thereby), (III) termination of this Agreement other than as permitted herein,
and/or (IV) any death or bodily injury caused by a Party. For avoidance of
doubt, ADP’s liability for damage to Dealer Group tangible property shall not
exceed the limitation of liability, whether a claim is made under the indemnity
in Section 6.1(a)(5) or otherwise, unless such damage is caused by ADP’s gross
negligence or willful misconduct. In the event of any damages to Dealer Group
tangible property hereunder, Dealer will use commercially reasonable efforts to
mitigate such damages including making any claims that are reasonably available
under its applicable insurance policies.

(b) Consequential Damages. IN NO EVENT SHALL EITHER PARTY AND/OR ITS AFFILIATES
OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR THIRD PARTY SERVICE
PROVIDERS BE LIABLE REGARDLESS OF THE FORM OF ACTION OR LEGAL THEORY FOR
(A) INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES
OF ANY KIND RELATED TO THE PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT,
INCLUDING LOST PROFITS (“CONSEQUENTIALS”); PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT APPLY TO A BREACH BY EITHER PARTY OF SECTION 5.1 (DATA PROTECTION AND
SECURITY), SECTION 5.2 SAFEGUARDING DEALER DATA) AND/OR SECTION 5.3
(CONFIDENTIALITY) HEREOF OR EITHER PARTY’S INTENTIONAL MISCONDUCT ; BUT,
PROVIDED FURTHER THAT A PARTY’S LIABILITY FOR CONSEQUENTIALS FOR A BREACH OF
SUCH SECTIONS OR ITS INTENTIONAL MISCONDUCT SHALL BE SUBJECT TO THE LIMITATION
ON MONETARY DAMAGES SET FORTH IN SECTION 6.3 (A). FOR THE AVOIDANCE OF
CONFUSION, THE IMMEDIATELY PRECEDING SENTENCE IN THIS SECTION 6.3 (B) CREATES A
LIMITED EXCEPTION TO THE NO CONSEQUENTIALS RULE WHICH EXCEPTION IS LIMITED BY
THE LIMITATION ON MONETARY DAMAGES CONTAINED IN SECTION 6.3(A). FURTHER, THE
PARTIES AGREE THAT PAYMENTS REQUIRED TO BE MADE BY A PARTY HEREUNDER TO A THIRD
PARTY FOR DAMAGES OF A CONSEQUENTIAL NATURE SUFFERED BY THAT THIRD PARTY SHALL
BE DEEMED DIRECT DAMAGES TO SUCH PARTY.

Section 6.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WRITTEN OR ORAL, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS
AGREEMENT, INCLUDING WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR SUITABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTIES ARISING FROM COURSE OF
DEALING, COURSE OF PERFORMANCE OR TRADE USAGE. NOTHING IN THIS AGREEMENT IS
INTENDED TO LIMIT ANY RIGHTS OR REMEDIES OF EITHER PARTY UNDER THE SEPARATION
AGREEMENT OR ANY ANCILLARY AGREEMENT.

Section 6.5 Insurance. Dealer shall obtain and maintain during the Term,
reasonable insurance policies covering any and all equipment owned or leased by
Dealer or the Dealer Group and located in an ADP facility. Dealer shall cause
such insurance policies to include a waiver of subrogation against any coverage
help by ADP. Dealer will provide proof of such insurance upon ADP’s request from
time to time.

 

-11-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Subcontracting. Notwithstanding anything to the contrary herein, ADP
may, in its sole discretion, use a Third Party Service Provider or member of the
ADP Group to provide any or all of the Services.

Section 7.2 Negotiation. In the event that any dispute arises between the
Parties that cannot be resolved, either Party shall have the right to refer the
dispute for resolution to the chief financial officers of the Parties by
delivering to the other Party a written notice of such referral (a “Dispute
Escalation Notice”). Following receipt of a Dispute Escalation Notice, the chief
financial officers of the Parties shall negotiate in good faith to resolve such
dispute. In the event that the chief financial officers of the Parties are
unable to resolve such dispute within fifteen (15) Business Days after receipt
of the Dispute Escalation Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute. In the event that the chief executive
officers of the Parties are unable to resolve such dispute within thirty
(30) Business Days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 7.4. The
Parties agree that all discussions, negotiations and other Information exchanged
between the Parties during the foregoing escalation proceedings shall be without
prejudice to the legal position of a Party in any subsequent Action.

Section 7.3 Consent to Jurisdiction; Forum; Service of Process; Waiver of Jury
Trial.

(a) Subject to the prior exhaustion of the procedures set forth in Section 7.2,
each of the Parties agrees that, notwithstanding anything herein, all Actions
arising out of or in connection with this Agreement, or for recognition and
enforcement of any judgment arising out of or in connection with this Agreement,
shall be tried and determined exclusively in the state or federal courts in the
State of New York, County of New York, and each of the Parties hereby
irrevocably submits with regard to any such Action for itself and in respect to
its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of the Parties hereby expressly waives any right it
may have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such Action (i) any claim that it is not
subject to personal jurisdiction in the aforesaid courts for any reason;
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts; and (iii) any
claim that (A) any of the aforesaid courts is an inconvenient or inappropriate
forum for such Action, (B) venue is not proper in any of the aforesaid courts
and (C) this Agreement or the subject matter hereof may not be enforced in or by
any of the aforesaid courts. Each of the Parties agrees that mailing of process
or other papers in connection with any such Action in the manner provided in
Section 7.4 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE WAIVER IN SECTION 7.3(b), (II) SUCH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) SUCH PARTY MAKES SUCH
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS AND
CERTIFICATIONS HEREIN.

(c) The covenant of ADP to provide the Services is independent of Dealer’s
covenants under this Agreement and the Separation Agreement, and ADP, during any
dispute or otherwise, shall continue to provide the Services to Dealer and the
other applicable Service Recipients so long as Dealer is not in material breach
of its payment obligations under this Agreement.

 

-12-



--------------------------------------------------------------------------------

Section 7.4 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:

 

  (a) if to Dealer or any member of the Dealer Group, to:

CDK Global, Inc.

1950 Hassell Road Suite 1000

Hoffman Estates, IL 60169-6308

Attention: General Counsel

Fax: (847) 781-9873

 

  (b) if to ADP or any member of the ADP Group, to:

Automatic Data Processing, Inc.

One ADP Boulevard

Roseland, NJ 07068-1728

Attention: General Counsel

Facsimile: (973) 974-3399

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt. Any Party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that Party by giving notice specifying such change to the other Party.

Section 7.5 Entire Agreement. This Agreement, together with the Supplements
hereto, constitutes the entire agreement between the Parties with respect to the
subject matter hereof and shall supersede all previous negotiations, commitments
and writings with respect to such subject matter.

Section 7.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by Dealer and ADP or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of either Party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any further exercise thereof or the exercise of any other such right,
power or privilege.

Section 7.7 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
the conflicts of laws principles thereof.

Section 7.8 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement is not assignable by either Party without the
prior written consent of the other Party; provided, that either Dealer or ADP,
as the case may be, may assign any of its rights under this Agreement to any of
its respective Affiliates (it being understood that no such assignment shall
effect a novation or otherwise relieve the assigning Party of any of its
obligations hereunder nor in any way increase the obligations of the
non-assigning Party under this Agreement); provided, further, that either Party
may assign its rights and obligations under this Agreement in connection with a
sale of all or substantially all of its business, whether by sale of assets,
merger or otherwise.

Section 7.9 Articles and Sections. The Article and Section headings in this
Agreement are for reference only and shall not affect the interpretation of this
Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 7.10 Interpretation. The Parties acknowledge and agree that (i) each
Party reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision, (ii) the rule of construction to the effect
that any ambiguities are resolved against the drafting Party shall not be
employed in the interpretation of this Agreement and (iii) the terms and
provisions of this Agreement shall be construed fairly as to each of the
Parties, regardless of which Party was generally responsible for the preparation
of this Agreement.

Section 7.11 Severability of Provisions. If any provision or any portion of any
provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby. If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.

Section 7.12 Counterparts. This Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the Parties.

Section 7.13 No Personal Liability. This Agreement (and each agreement,
certificate and instrument delivered pursuant hereto) shall not create or be
deemed to create or permit any personal liability or obligation on the part of
any officer, director, employee, agent, representative or investor of either
Party.

Section 7.14 No Third Party Beneficiaries. Except as otherwise provided in
Article VI, no provision of this Agreement is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the Parties.

Section 7.15 Force Majeure. Neither Party shall be liable for any expense, loss
or damage whatsoever arising out of any delay or failure in the performance of
its obligations pursuant to this Agreement to the extent such delay or failure
results from events beyond the reasonable control of that Party (“Force
Majeure”), including acts of God, acts or regulations of any Governmental
Authority, war, riots, insurrection, terrorism or other hostilities, failures of
the Internet, accident, fire, flood, strikes, lockouts, industrial disputes,
pandemics or shortages of fuel. Neither Party shall be entitled to terminate
this Agreement due to a Force Majeure or any failure resulting from any such
event.

Section 7.16 Independent Contractors. Except as otherwise agreed in writing by
the Parties, in the performance of the Services to be rendered hereunder, ADP
and its Affiliates shall at all times act as independent contractors, and none
is in any respect an agent, attorney, employee, representative, joint venturer
or fiduciary of Dealer, and Dealer shall not declare or represent to any third
party that ADP or any of its Affiliates is acting in any respect as agent,
attorney, employee representative, joint venturer or fiduciary of the Service
Recipients. Neither ADP or its Affiliates, on the one hand, nor Dealer or its
Affiliates, on the other, shall have any power or authority to negotiate or
conclude any agreement, or to make any representation or to give any
understanding on behalf of the other in any way whatsoever.

Section 7.17 Employees. Individuals employed by ADP or its Affiliates who
provide Services pursuant to this Agreement shall in no respect be considered
employees of Dealer or any other applicable Service Recipients. ADP or one of
its Affiliates shall act as the sole employer of the individuals it employs and
shall not delegate any employment functions to the Service Recipients.

[Remainder of page intentionally left blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

AUTOMATIC DATA PROCESSING, INC. By:   /s/ Michael A. Bonarti   Name: Michael A.
Bonarti   Title: Vice President CDK GLOBAL HOLDINGS, LLC By:   /s/ Michael C.
Eberhard   Name: Michael C. Eberhard   Title: Vice President and Treasurer